This was a suit, brought upon an open account, in favor of the said Crombie, against the said Mann, for blacksmith’s work, in which a judgment was given for the plaintiff. The principal ground of error, complained of, is that the verdict of the Jury was contrary to evidence, in as much as defendant proved, that he had made a contract with plaintiff, to let him have his blacksmith tools, that year (the time within which the work was done) to do his work ; and that the Jury found a verdict for the plaintiff, notwithstanding this fact was proved. The return of one of the Justices sustains this statement, in the petition. The other Justice says, there was one witness for defendant, but does not state what he proved. But says there was no evidence touching the case. He states another fact, in his return; to wit, that the same account had been sued on, at a previous term of the Court, and that it was then proven, and that a non-suit was then awarded : and that, when the suit was recommenced, the Court considered it unnecessary to prove the account again. This was certainly error, in the Court. I think, therefore, according to the facts, stated in both returns, there was error committed, both by the Court and Jury.
It is, therefore, ordered, that the Certiorari be sustained, and a new trial granted.